Oliver, Chief Judge:
These two appeals for reappraisement are limited to the merchandise enumerated on the invoices from Fuku-shima Celluloid Works, Ltd., Japan.
Stipulated facts, upon which the appeals for reappraisement are before me, establish that the proper basis for appraisement of the articles in question is export value, as defined in section 402(d) of the Tariff Act of 1930, and that such statutory value therefor is the invoice unit prices, net, packed, and I so hold.
Judgment will be rendered accordingly.